Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election Requirements
Applicant’s election of claims 1-9 and 19-20 are acknowledge. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatoolaul (WO 2019095323) in view of Yoshizawa (US 7039445).
Regarding claim 1, Bhatoolaul  discloses a method for optimizing power consumption for narrowband Internet of things (NB- IoT) devices, user equipment (UE), in idle mode using a coverage class specific paging configuration (figs. 1-2, pages 8-9), comprising: 
carriers for paging are partitioned by coverage class (page 9, last para., page 14, lines 1-5, page 16, lines 29-34; the resources may be narrowband or non-anchor carrier, different groups use different resources or carriers),
whereas the coverage class specific paging configuration, broadcasted by a system information exchanged between a base station (eNodeB) and the UE, is extended by an additional narrowband reference signal received power (NRSRP) rsrp-ThresholdPcch threshold (page 18, lines 1-10, page 21, lines 1-6, a signal (RSRP) with threshold values broadcast in the system information or configuration), 
whereas the UE selects one carrier for paging with a narrowband reference signal received power (NRSRP) smaller than the rsrp-ThresholdPcch threshold (page 18, lines 1-10, the UE determines its own coverage level with a control channel for paging  by comparing a signal with the threshold values, page 14, lines 1-5, page 16, lines 29-34, paging narrowband carriers, page 21, lines 24-27, at UE, if the RSRP is less than T2, select repetition level R2), or 
whereas if the UE is not reachable the eNodeB expands a paging area for the considered UE stepwise into other paging coverage classes in order to reach the UE (page 10, lines 6-21, page 18, lines 1-15, alternatively, the eNB may determine the UE’s coverage level based on the RSRP report from the UE (if the RSRP is very small, the UE can be considered as not reachable); there are multiple discrete (step-wise) coverage enhancement levels; coverage is related to the distance of the q UE from an eNB).  
Even Bhatoolaul  discloses multiple discrete coverage enhancement levels which implicitly teaches expanding the coverage area stepwise. Although as examiner pointed out this is implied in Bhatoolaul , it is not specifically disclosed. However, this feature would have been obvious as shown by Yoshizawa.	To further clarify this, Yoshizawa discloses  if the UE is not reachable, expanding the coverage area stepwise (Yoshizawa, figs. 12-13, search range increases, col. 9, lines 27-40, col. 13, 3rd para., widening the accessible range stepwise).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Bhatoolaul  with the teachings given by Yoshizawa. The motivation for doing so would have been to provide a method of efficiently performing a station finding procedure in a short period of time (Yoshizawa, col. 2, 2nd para.)

Regarding claim 3, Bhatoolaul  discloses the method according to claim 1, wherein the coverage class specific paging configuration is settled in SystemInformationBlockType2-NB for an anchor carrier and in SystemInformationBlockType22-NB for a non-anchor carrier (page 14, resource may be narrowband or anchor carrier or no-anchor for paging).

Regarding claim 4, Bhatoolaul  discloses the method according to claim 1, wherein if there is a set of suitable carriers for paging for the UE, each carrier of the set of suitable carriers falls below the rsrp-ThresholdPcch threshold, the UE selects the carrier for paging having the smallest threshold (Bhatoolaul , page 21, at the UE 110: If RSRP < T1, repetition level is R1; If T1 < RSRP < T2, repetition level is R2; f T2 < RSRP, repetition level is Rmax. Selecting the threshold corresponding to the repletion level).

Regarding claim 6, Bhatoolaul  discloses the method according to claim 1, wherein the coverage class specific paging configuration broadcasted between the eNodeB and the UE is extended by a narrowband reference signal received quality (NRSRQ) rsrq-ThresholdPcch threshold per carrier, whereas the UE selects one carrier for paging with a narrowband reference signal received quality (NRSRQ) smaller than the rsrq-ThresholdPcch threshold (page 18, lines 1-10, page 21, lines 1-6, a signal (RSRP) with threshold values broadcast in the system information or configuration, the UE determines its own coverage level with a control channel for paging  by comparing a signal with the threshold values, page 14, lines 1-5, page 16, lines 29-34, paging narrowband carriers, page 21, lines 8-9, 24-27, eNB broadcasts two RSRP threshold values, one can be RSRQ threshold, at UE, if the RSRP is less than T2, select repetition level R2).

Regarding claim 7, Bhatoolaul  discloses the method according to claim 6, wherein the coverage class specific paging configuration is employed on a single NB-IoT radio frequency carrier, whereas the eNodeB broadcasts one paging control channel (PCCH)-Config-NB for each coverage class that shall be supported together with the rsrp-ThresholdPcch threshold and/or rsrq-ThresholdPcch threshold (Bhatoolaul , page 16, lines 29-34, for each group, a frequency domain is used ( e.g., narrowband). page 18, lines 1-10, page 21, lines 1-6, a signal (RSRP) with threshold values broadcast in the system information or configuration; the UE determines its own coverage level with a control channel for paging  by comparing a signal with the threshold values, page 14, lines 1-5, page 16, lines 29-34, paging narrowband carriers, page 21, lines 24-27, at UE, if the RSRP is less than T2, select repetition level R2

Regarding claim 8, Bhatoolaul  discloses the method according to claim 1, wherein the eNodeB requests the UE to report changes to a paging coverage class of the UE when signal conditions change for the UE and the UE selects a different coverage class for paging (page 18, alternatively, the eNB may determine the UE's coverage enhancement level based on similar criteria, e.g. based on RSRP report from the UE or the expected number of repetitions for a channel (e.g. the control channel used for paging). The eNB can then signal the coverage enhancement level to the UE).

Regarding claim 9, Bhatoolaul  discloses the method according to claim 6, wherein the eNodeB monitors the paging load and/or the number of UEs within a coverage class and adapts the rsrp-ThresholdPcch threshold and/or rsrq-ThresholdPcch threshold for a paging coverage class for balancing the paging load and/or the number of UEs within the coverage class (page 20, line 24- page 21, line 6, the eNB determines the repetition level based on the number of UEs in each CE or class).

Regarding claim 19, Bhatoolaul  discloses the method according to claim 1, wherein both the UE and another UE select different carriers for paging (page 9, last para., the physical channels can be very different between UEs operating at different coverage levels) .

Regarding claim 20, Bhatoolaul  discloses the method according to claim 1, wherein a radio access network (RAN) adapts resources for paging according to individual coverage classes of the UEs (page 7, figs. 1 and 5, page 9, last para., page 14, lines 1-5, page 16, lines 29-34; the resources may be narrowband or non-anchor carrier, different groups use different resources or carriers).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatoolaul  in view of Yoshizawa further in view of Jia (US 20190356428).
Regarding claim 2, Bhatoolaul  discloses the method according to claim 1, wherein narrowband physical downlink control channel (NPDCCH) common search space type 1 candidates are modified to adapt to the partitioned and configured coverage class by monitoring the candidates at repetition levels Rmax, Rmax/2, Rmax/4, and Rmax/8, wherein the value Rmax corresponds to npdcch-NumRepetitionPaging within the system information (page 10, lines 6-11, PDCCH for paging, page 21, lines 4-9, repetition level R1, R2, Rmax).
It is a common practice to have the candidates at repetition levels Rmax, Rmax/2, Rmax/4, and Rmax/8. For example, Jia discloses the current repletion level can be half of the previous repletion level under certain condition (Jia, [0019], conversely, the network decreases (e.g., halves) the repetition level upon receiving consecutive acknowledgements).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Bhatoolaul  with the teachings given by Jia. The motivation for doing so would have been to adaptively select a repetition level in wireless communications, based on events to improve coverage range via the repetition level (Jia, Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatoolaul  in view of Yoshizawa further in view of Jia further in view of Sun (CN 1469570).
Regarding claim 5, Bhatoolaul  discloses the method according to claim 4, wherein if multiple carriers of the set of suitable carriers have a same rsrp-ThresholdPcch threshold, UEs are distributed evenly across the multiple carriers. It is common practice to distribute the users evenly among multiple carriers when the multiple carriers have the same perform threshold. To further clarify this, Sun discloses if multiple carriers of the set of suitable carriers have a same rsrp-ThresholdPcch threshold, UEs are distributed evenly across the multiple carriers (Sun, page 2, 2nd para. (from last), ensure users are evenly distributed on the multiple carriers).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Bhatoolaul  with the teachings given by Sun. The motivation for doing so would have been to improve the performance of the system (Sun, page 1, translated version).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/            Primary Examiner, Art Unit 2474